DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 06 July 2021.
The amendment filed 06 July 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1, 19, 22, and 29 were amended in the amendment filed 06 July 2021.
Claims 2-17 and 36-43 were cancelled in the amendment filed 06 July 2021.
Claims 48-57 are withdrawn from consideration.
Claims 1, 18-23, 29, and 34-35 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18-23, 29, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentrator" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation to a concentrator.
Claim 1 recites the limitation “a concentrator” in line 6; it is unclear if this is the same concentrator of line 5 or a separate concentrator. Clarification is required.
Claim 1 recites the limitation “the concentrator” in line 6; it is unclear if this is the same concentrator of line 5 or that of line 6, or if the two are the same concentrator. Clarification is required.
Claims 18-23, 29, and 34-35 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 18, 19, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lasich (US 2004/0103680 A1; hereinafter “Lasich”) in view of Moussavi (US 2012/0174582 A1; hereinafter “Moussavi”).
Regarding claim 1, Lasich teaches an apparatus for collecting solar energy (abstract; Figs. 1-5), comprising: 
a transmissive concentrating photovoltaic (tCPV) module (module 23 with photovoltaic cells 5; ¶¶ 0072, 0085, 0096-009)7; 
a thermal receiver (receiver 7; ¶¶ 0074, 0081-0082); and 
a support (arms 11; ¶ 0076), the tCPV module and the thermal receiver being affixed to the support such that the tCPV module (a) is located between the concentrator and the thermal receiver along an optical axis of a concentrator (see Figs. 1-3 with concentrator, i.e. mirrors 3, focusing light along an optical axis to the receiver 7 and the module 23. See also Figs. 2-3 showing module 23 at the bottom of the receiver and thus located between the concentrator/mirrors 3 and the receiver 7 as claimed) and (b) faces the concentrator (Fig. 1 showing module 23 facing concentrator/mirrors 3; ¶ 0074) to receive concentrated sunlight therefrom (the Examiner notes this is a recitation of intended use/functional language, and is considered met so long as the device of the prior art is capable of the use/function. Lasich 
the tCPV module comprising: 
a substrate having opposed first and second surfaces (see module including upper and lower surfaces of substrate 27 in Figs. 2-3 and 5; ¶ 0096); 
photovoltaic cells (5; ¶¶ 0095-0097) for converting a first portion of the concentrated sunlight into electrical energy (¶ 0060), the photovoltaic cells being located adjacent to the first surface such that a second portion of the concentrated sunlight that is transmitted through the photovoltaic cells enters the substrate via the first surface (see arrangement of cells 5 and substrate 27 adjacent one another, allowing for a second portion of the concentrated sunlight which is unabsorbed by the cells 5 to enter the substrate 27 as claimed; Figs. 2-3 and 5); and 
a transmissive base (base 39; Fig. 5, ¶ 0102) having opposed third and fourth surfaces (see upper and lower surfaces in Fig. 5), the third surface facing the second surface to receive the second portion of the concentrated sunlight transmitted through the substrate (see Fig. 5); 
the transmissive base forming one or more fluid channels (coolant flow channels 53; ¶ 0103) such that a heat-transfer fluid (coolant; ¶¶ 0102-0103), when flowing through the one or more fluid channels, conducts heat away from the second surface (¶¶ 0102-0103); and 
the thermal receiver forming an input aperture that faces the fourth surface to receive the second portion of the concentrated sunlight transmitted through the transmissive base (see 
However, Lasich is silent to the substrate of the tCPV being specifically an optically transmissive substrate.
Moussavi teaches hybrid solar energy collectors with photovoltaic cells and heating fluid (abstract). Moussavi teaches the incident light is concentrated by a mirror (12) and passes through a photovoltaic cell (4) and subsequently passes into a fluid conduit for heating a fluid (6; ¶¶ 0038-0041 and 0051-0052), an analogous configuration to that of Lasich (Fig. 1). Moussavi teaches the solar cell layers are formed on a substrate (34) and the light passes through the solar cell, through the substrate, onto the heat sink (Fig. 2), analogous to that of Lasich, and Moussavi teaches the substrate is made from a material transparent to IR rays, such as infrared-transparent glass (¶¶ 0064-0066).
The apparatuses of Lasich and Moussavi are analogous references in the field of solar energy collectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lasich and substitute the underlying substrate of Lasich with the transmissive substrate of Moussavi because the simple substitution of one known element for another, in the instant case substrates in a solar cell, support a prima facie obviousness determination (see MPEP 2143 I. B.), and because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Regarding claim 19, modified Lasich further teaches the optically transmissive substrate, the plurality of photovoltaic cells, the transmissive base, and the heat-transfer fluid are at least partially transmissive to solar radiation (see Figs. 1-3 and 5 showing exchange of various ranges of solar radiation, including visible/UV light and IR and longer wavelength light as heat).
Regarding claim 23, modified Lasich further teaches an inlet manifold for guiding the heat-transfer fluid into the one or more fluid channels (49; ¶ 0103); and 
an outlet manifold for guiding the heat-transfer fluid out of the one or more fluid channels (51; ¶ 0103).
Regarding claim 34, modified Lasich further teaches the heat-transfer fluid comprises one or more of: water, ethylene glycol, and synthetic oil (¶ 0055).
Claims 20, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lasich in view of Moussavi as applied to claim 1 above, and further in view of Hiwatashi et al. (US 2009/0288705 A1; hereinafter “Hiwatashi”).
Regarding claim 20, modified Lasich teaches the apparatus of claim 1, the limitations of which are set forth above. However, modified Lasich is silent to the transmissive base is 
Hiwatashi teaches solar heat collector and photovoltaic power generator apparatus (abstract, Figs. 1-5). Hiwatashi teaches a heat collecting panel includes a base (i.e. panel structure; ¶0039-0040) and a fluid conduit for collecting heat (pipe 14). Hiwatashi teaches a configuration where the heat collection panel (37) is placed beneath the photovoltaic panel (36; ¶ 0075). Hiwatashi further teaches the panel/base forming the heat collection panel can be formed of various materials, including glass or silica materials (¶¶ 0051, 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lasich and form the base from any of the known materials for forming a heat collecting panel, such as glass or silica, as taught above by Hiwatashi, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claim 29, modified Lasich teaches conduits for circulating the coolant (Figs. 3 and 5), but is silent to a pump for pumping the heat-transfer fluid through the one or more fluid channels.
Hiwatashi teaches the heat transfer medium/coolant can be circulated via a pump (105 in Fig. 13; ¶¶ 0077 and 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lasich and use a pump for the circulation of the coolant of modified Lasich, as a pump is a known circulation 
Regarding claim 35, modified Lasich teaches the apparatus of claim 1, but is silent to the apparatus further comprising a heat exchanger for removing heat from the heat-transfer fluid.
Hiwatashi teaches the hybrid PV/solar collector system can be used with a house (Fig. 13) along with a hot water storage tank to exchange heat with the heat medium and warm the stored cold water for supplying hot water to the house (¶ 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lasich and use a hot water storage tank for exchanging heat with the coolant of modified Lasich to supply hot water to a house or other use, as taught above by Hiwatashi, and because the combination of prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination (see MPEP 2143 I. A.).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lasich as applied to claim 1 above, and further in view of Norman et al. (US 2012/0037206 A1; hereinafter “Norman”).
Regarding claim 21, modified Lasich teaches the apparatus of claim 1, the limitations of which are set forth above. However, Lasich is silent to a depth of each said one or more fluid channels is in a range of about 50 microns deep to about 200 microns deep. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lasich and form the channels to be approximately be approximately 100 microns in order to provide excellent cooling performance, as taught above by Norman.
Regarding claim 22, modified Lasich teaches the apparatus of claim 1. Hiwatashi further teaches wherein each fluid channel of said one or more fluid channels runs underneath a corresponding row of said one or more photovoltaic cells (Figs. 2-3 and 5), and a width of said each fluid channel is at least a width of the photovoltaic cells in the corresponding row (see Fig. 5 showing the channels 53 spanning at least the width of the photovoltaic cell as claimed). 
Response to Arguments
Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Lasich teaches the features of amended claim 1 set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726